Whitmtee, J.
The action is for specific performance. Defendant is a municipal corporation, a village, in the town of Massena, St. Lawrence county, N. T. On June 5, 1918, plaintiff signed a writing by which he agreed to sell about two acres of his wife’s lands, situate in the town of Norfolk, in said county, and a right of way thereto from the highway, to defendant, for use as a public dumping ground. The purchase price was to be the sum of $500 and was to be paid at the time of the delivery, which was not fixed, of a warranty deed'thereof, free from liens. Defendant did not sign. The village attorney prepared the writing and the village president brought it to plaintiff for his signature. After he signed, the president took it and delivered it to the village clerk at the next regular meeting of the board of trustees of the village and it has been in the possession of the clerk ever since. The morning after plaintiff signed, the village president directed the licensed truckmen of the village to carry their refuse to and to dump same upon the land and he showed one or more of them where to dump. They did so and they continued to do so for about four weeks and during that time dumped about 200 loads. Within a few days after they commenced, an adjoining owner complained to the village board. As a consequence, the trustees refused to take the land and one of them attempted to effect a settlement, but plaintiff insisted upon performance and tendered a deed, signed by his wife and by himself. He then commenced this action. The Village Law, section 89, subdivision 23, provides that the board of trustees of a village “ may, whenever in its judgment the interests of the village require it, purchase or acquire by condemnation proceedings lands for the establishment of a public dump or dumping ground in any such village, and may prohibit the use of any other lands within the village for *507such purpose.” The section defines and at the same time limits the powers of a village board. It authorizes only the purchase of lands “ in the village ” for the establishment of a public dump and the power to purchase outside of the village for that purpose may not be implied. Riley v. Rochester, 9 N. Y. 64; Deyo v. Newburgh, 138 App. Div. 465; 3 Dillon Mun. Corp. (5th ed.) § 980; 28 Cyc. 604. Being prohibited from purchasing and, therefore, from contracting to purchase land outside of the village for the purpose stated, specific performance may not be enforced.
Judgment accordingly.